It is an honour for me to once again address the Assembly, a few months before completing my first term as President, in order to share the path that Argentina has taken regarding its links with international society. That path has been characterized by the constructive role we have played in collectively addressing global challenges, focusing on the quest for consensus and collective action, acting in the belief that the world as a whole represents much more of an opportunity than a threat, and working to build international trust, diversify our partners, expand spaces for cooperation and seek areas in which Argentina can play a relevant and leading role. And most importantly, it is a path that aligns with the deep desire of Argentine society to take its place in the international order of the twenty-first century, because we are a diverse, multicultural country in which different origins, beliefs and religions coexist peacefully in a pluralistic identity, and because we value dialogue and respect as ways of building a shared future.
Beginning in 2015, when I took office as President, we made a decision to leave behind the preceding period of confrontation with the world and work in an intelligent way to integrate ourselves internationally. In a complex global context full of uncertainties and growing geopolitical tensions, we decided to take responsibility and contribute to strengthening multilateralism and global governance. That has been reflected in the meetings of the World Trade Organization Ministerial Conference in 2017, the Group of 20 leaders’ summit in 2018 and the Second High-level United Nations Conference on South-South Cooperation, all held in Argentina within the past three years. Those three events put Argentina on the world stage and brought the world to Argentina, where we demonstrated our ability to cooperate in building an international order that includes all of us. But our responsibility to multilateralism and seeking consensus has gone much further. Over the past few years, Argentina has also reinforced its positive role in strengthening international peace and security, contributing to the peaceful uses of nuclear energy, space development and the fight against terrorism and transnational organized crime, among many other things.
We want to once again express here our firm commitment to non-proliferation, which has been a pillar of democratic consensus in recent decades in Argentina and has guided our development of nuclear technology. In 2020 my country will preside over the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, and we also hope to make a contribution through our candidate for the position of Director General of the International Atomic Energy Agency.
Argentina’s commitment to combating terrorism in all its forms is greater than ever, and was reflected this year in our organization of the Second Western Hemisphere Counterterrorism Ministerial Conference. With the support of other countries and international organizations, we have strengthened the exchange of information and measures for preventing terrorism financing. We also created a database to expedite the freezing of assets suspected of being linked to terrorists, which, for example, enabled the Argentine Financial Information Unit to freeze assets of persons and entities related to Hizbullah.
Despite all of those efforts, we Argentines still have open wounds. We continue to fight the impunity that has persisted for the attacks we suffered in 1992 on the Israeli Embassy in Buenos Aires and in 1994 at the headquarters of the Israeli-Argentine Mutual Association, which took the lives of 107 people and left hundreds more wounded. We want all those involved in perpetrating the attacks to be brought before Argentine courts so that they can be tried and ultimately sentenced. Twenty-five years after the most brutal terrorist attack ever experienced on our territory, we once again urge the Islamic Republic of Iran to cooperate with the Argentine judicial authorities to advance the investigation of the attack on the Association. And we reiterate our call for cooperation from friendly countries to prevent the accused from being hosted or sheltered under diplomatic immunity.
Since assuming the presidency of Argentina, I have wasted no time in advancing the fight against drug trafficking and money-laundering. We have increased the amount of drugs seized, stepped up captures of national and international fugitives, dismantled criminal drug networks and reduced the number of homicides linked to drug trafficking throughout the country. Last year, for example, we immobilized more than 500 billion Argentine pesos, around $8.5 billion, linked to organized crime. We also speeded up the process of bringing money-laundering and corruption cases to trial and seized goods and property belonging to those accused of such crimes. We also continue to work with other Governments in Latin America and the Caribbean on reaching the consensus needed to create a regional legal body capable of addressing this and other types of transnational organized crime.
In the past few years, we have demonstrated a renewed and ambitious commitment in the fight against climate change and dedicated ourselves to sustainable development. We are aware of the climate emergency, and we must act in accordance with the commitments of the Paris Agreement on Climate Change. That is why we have taken the decision to implement a plan for a long-term low-emission strategy that will enable us to take the necessary steps to achieve more ambitious targets, such as carbon neutrality by the year 2050. That initiative is underpinned by the efforts that we are already making today, for example with regard to cleaner energy — particularly renewable energy — energy efficiency, the conservation of ecosystems, doubling the area of national parks, creating marine protected areas, caring for our forests and increasing our afforestation efforts, capturing carbon in our soil, promoting technologies for sustainable agriculture and good livestock practices and reducing emissions in the transport sector.
During these past few years, equality between women and men has been much more than a mere slogan in Argentina. We have been firmly committed to continuing to empower girls and women and eliminate gaps in employment, education and political participation. We have implemented a plan for equal opportunities and rights and built a system aimed at preventing women from becoming victims of violence as well as assisting such victims. We have established a parity law for posts in the legislature and designed our national budget with an egalitarian strategy in mind. We know that much remains to be done, but we are sure that there will be no going back on the rights and opportunities that women have in my country today.
For a more efficient multilateral system and global governance and a safer and more peaceful world, we need regions that are more stable, better integrated with one another and connected to the rest of the world. We therefore decided to make a firm commitment to the Southern Common Market (MERCOSUR), thereby confirming the importance that we have attached to regional integration since day one of our Administration. Through the four members’ concerted efforts we have set in motion a plan to adapt it to the twenty-first century so that it can be a competitive and dynamic bloc with clear rules of the game. We have given our internal and external agendas a renewed, ambitious boost with concrete actions and achievements designed to benefit our citizens. After more than 20 years of negotiations, we have reached an agreement with the European Union that is unprecedented for both trade blocs and hugely important globally. It will enable us to enhance trade and investment with positive effects for our people’s quality of life. And while that in itself is an important step, what is most relevant, as in life in general, is the direction taken, which is towards a MERCOSUR that is modern and open to the world.
I firmly believe that a country’s path to global integration requires core values guiding its action. Our history and geography unite us in a region that deeply values democracy, freedom and human rights both as a way of life and for peaceful coexistence. That is why, since the beginning of our Administration, we have led the condemnation of the very serious situation of human rights violations in Venezuela, as evidenced in the annual report of the United Nations High Commissioner for Human Rights (A/HRC/41/18/ Add.1). The dictatorship of Nicolas Maduro has plunged Venezuela into an unprecedented humanitarian crisis. The mass exodus of millions of Venezuelans has seriously affected the stability and governance of our region. I want to once again call on the international community to use all available diplomatic and legal tools to reverse this situation so that Venezuela can be free and democratic once more.
Argentina reaffirms its legitimate and imprescriptible sovereign rights over the Malvinas, South Georgia, the South Sandwich Islands and the surrounding maritime areas, and we maintain our position and call for the United Kingdom to resume bilateral negotiations that will enable us to find a peaceful and definitive solution to the dispute. We have nevertheless created a new relationship framework with the United Kingdom, thereby improving the conditions for moving towards a solution. Part of this, working with the International Committee of the Red Cross, was to identify the majority of Argentine soldiers buried in the Darwin cemetery, thereby paying a historic debt to their families. We have also resumed scientific cooperation in the fisheries sector, including by carrying out joint scientific maritime missions, and we have promoted greater rapprochement between the islands and continental Argentina by establishing a new weekly flight to the Malvinas.
Before concluding, I want to convey to the Assembly that today, in the uncertain situation that we Argentines are facing, my absolute priority is to be there for all of them and bring them relief to get through these difficult times. But without wanting to neglect that responsibility, I decided to come to share with the Assembly this assessment of Argentina’s international integration over the past four years. Because amid the current trends of fragmentation, I believe that the best response enabling us to move towards a prosperous future is greater cooperation and more and better multilateralism. Because I am convinced that in order to grow and develop, to have the life that we Argentines deserve, we must be better integrated into the world and deploy all of our labour and talent to that end. I know we can do it. It depends on us.
